DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
1.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 4/26/2021 has been entered.
 
Response to Amendment
2.	This action is responsive to an amendment filed on 3/23/2021. Claims 1-19 are pending.  

Response to Arguments
3. 	Applicants arguments filed in the 3/23/2021 remarks have been fully considered but they are not persuasive.
	
	Discussion of claim 1.


Examiner disagrees.

Kang disclose a screen that displays multiple icons, which are different from the calling icon. The user can initiate a call with the calling icon and select another icon that is displayed simultaneously on the device screen. The display having the multiple icons or apps are on the interface and provide the user with options to select from. The user being able to select an application, app, or icon prior to calling. Fig. 5A provides multiple apps on the screen prior to selecting are present on the screen (3A-3B, 5A, bottom of the device which display call, contact, mail, internet, etc.) which the user can select the call option the user can make a call to a called party upon the user making the selection. The application are simultaneously displayed prior to any selection. Each icon or application on the touch screen are different than the call icon. (see fig. 3B, 5A, 15A-15C, 16, 17, ¶ 0025, 0027-0028, 0066-0069, 0073-0074). Thus the claim limitation being interpreted broadly just states  wherein displaying a user interface includes simultaneously displaying, prior to any selection input. Therefore, Kang and Ravi teach the claim limitation as presented. 

 Regarding claims, 10 and 19 are rejected under the same rationale as claim 1. 



Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


s 1, 10 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0380239) in view of Ravi et al. (US 2012/0287231).
Regarding claim 1, Kang teaches a method, comprising: at a first electronic device with a touch-sensitive display: displaying a user interface for configuring and initiating a video call on the touch-sensitive display, wherein display the user interface includes simultaneously displaying, prior  to any selection input (see fig. 3B, 5A, 16, 17, ¶ 0025, 0027-0028, 0066-0069, 0073-0074. The touch screen device displays selectable objects that are simultaneously displayed. Fig. 5A provides multiple apps on the screen prior to selecting are present on the screen (3A-3B, 5A, bottom of the device which display call, contact, mail, internet, etc.) which the user can select the call option the user can make a call to a called party upon the user making the selection.):
one or more first selectable user interface, UI, objects representing software applications installed on the electronic device, separate from a video calling application, that provide content for sharing (see fig. 15A-15C, 16, ¶ 0068-0069. The user is able to select on the touch screen different objects to link. The icon or object can be gallery that is linked with a call icon when selected for making a video call.);
one or more second selectable UI objects representing contacts of a user of the electronic device (see fig. 5A, 15A-15C, 16, 17,  ¶ 0066-0069, 0073-0074. A user can select a contact icon to be linked with the calling icon. Thus allowing the user to select who they want to call and upon the selection enabling the call icon that is linked to the contact to automatically make the call when selecting a contact name.); and 
a third selectable UI object related to executing the video call (see fig. 15A-15C,16, 17,  ¶ 0066-0069, 0073-0074. The user links the icon objects that would be connected for the user to make the call, thus linking the gallery, contacts and the call icon in order to execute a video call to a contact selected from a contact list. Upon the selection of contact with linking gallery and call icon, the system will initiate the video call to the recipient.);  
determining selection of one of the first selectable UI objects see fig. 15A-15C, 16, ¶ 0068-0069. The user is able to select on the touch screen different objects to link. The icon or object can be gallery that is linked with a call icon when selected for making a video call.);
 determining selection of the second selectable UI objects (see fig. 5A, 15A-15C, 16, 17,  ¶ 0066-0069, 0073-0074. A user can select a contact icon to be linked with the calling icon. Thus allowing the user to select who they want to call and upon the selection enabling the call icon that is linked to the contact to automatically make the call when selecting a contact name.);  
and upon detecting a touch input selecting of the third selectable UI object,  executing the software application selected by the determining (see fig. 15A-15C,16, 17,  ¶ 0066-0069, 0073-0074. The user links the icon objects that would be connected for the user to make the call, thus linking the gallery, contacts and the call icon in order to execute a video call to a contact selected from a contact list. Upon the selection of contact with linking gallery and call icon, the system will initiate the video call to the recipient.);
executing a software application associated with a selection from the first selectable UI objects (see fig. 15A-15C,16, 17,  ¶ 0066-0069, 0073-0074. The user links the icon objects that would be connected for the user to make the call, thus linking the gallery, contacts and the call icon in order to execute a video call to a contact selected from a contact list. The first object selected from the linking group will be executed upon making the call.).
Examiner notes that all icons are linked prior to initiating the call. Thus the system initiates the call with the first icon, contact icon and phone icon being linked and the contact being selected.
Kang discloses the system in which the user can select icons that are linked together prior to making a video call. The gallery would be obvious of data being exchanged with a second party during the call. However to provide clarity of the establishing a video call between the first electronic device and a second electronic device of the contact selected by the determining in order to exchange data associated with the software application, Ravi reference is provided.
Ravi teaches establishing a video call between the first electronic device and a second electronic device of the contact selected by the determining in order to exchange data associated with the software application (see ¶ 0059. A user makes a video call a second user. The established communication link provides exchange of media data during the call. The media data is local on the device which permits the first user to select the media to share. Thus permitting the exchange of data associated with a software application.). 
The combination of Ravi to Kang provides the media content data exchange connection which Kang discloses a gallery application that is selected which provides image data during the video call. Ravi provides media content with a video call thus allowing different content to be presented with the video call. 




Regarding claim 10, Kang teaches a first electronic device, comprising: a touch-sensitive display; one or more processors; memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs include instructions for: displaying a user interface for configuring and initiating a video call on the touch-sensitive display, wherein display the user interface includes simultaneously displaying (see fig. 3B, 5A, 16, 17, ¶ 0025, 0027-0028, 0066-0069, 0073-0074. The touch screen device displays selectable objects that are simultaneously displayed. Fig. 5A provides multiple apps on the screen prior to selecting are present on the screen (3A-3B, 5A, bottom of the device which display call, contact, mail, internet, etc.) which the user can select the call option the user can make a call to a called party upon the user making the selection.):
one or more first selectable user interface, UI, objects representing software applications installed on the electronic device, separate from a video calling application, that provide content for sharing (see fig. 15A-15C, 16, ¶ 0068-0069. The user is able to select on the touch screen different objects to link. The icon or object can be gallery that is linked with a call icon when selected for making a video call.);
one or more second selectable UI objects representing contacts of a user of the electronic device (see fig. 5A, 15A-15C, 16, 17,  ¶ 0066-0069, 0073-0074. A user can select a contact icon to be linked with the calling icon. Thus allowing the user to select who they want to call and upon the selection enabling the call icon that is linked to the contact to automatically make the call when selecting a contact name.); and 
a third selectable UI object related to executing the video call (see fig. 15A-15C,16, 17,  ¶ 0066-0069, 0073-0074. The user links the icon objects that would be connected for the user to make the call, thus linking the gallery, contacts and the call icon in order to execute a video call to a contact selected from a contact list. Upon the selection of contact with linking gallery and call icon, the system will initiate the video call to the recipient.);  
determining selection of one of the first selectable UI objects see fig. 15A-15C, 16, ¶ 0068-0069. The user is able to select on the touch screen different objects to link. The icon or object can be gallery that is linked with a call icon when selected for making a video call.);
 (see fig. 5A, 15A-15C, 16, 17,  ¶ 0066-0069, 0073-0074. A user can select a contact icon to be linked with the calling icon. Thus allowing the user to select who they want to call and upon the selection enabling the call icon that is linked to the contact to automatically make the call when selecting a contact name.);  
and upon detecting a touch input selecting of the third selectable UI object,  executing the software application selected by the determining (see fig. 15A-15C,16, 17,  ¶ 0066-0069, 0073-0074. The user links the icon objects that would be connected for the user to make the call, thus linking the gallery, contacts and the call icon in order to execute a video call to a contact selected from a contact list. Upon the selection of contact with linking gallery and call icon, the system will initiate the video call to the recipient.);
executing a software application associated with a selection from the first selectable UI objects (see fig. 15A-15C,16, 17,  ¶ 0066-0069, 0073-0074. The user links the icon objects that would be connected for the user to make the call, thus linking the gallery, contacts and the call icon in order to execute a video call to a contact selected from a contact list. The first object selected from the linking group will be executed upon making the call.).
Examiner notes that all icons are linked prior to initiating the call. Thus the system initiates the call with the first icon, contact icon and phone icon being linked and the contact being selected.
Kang discloses the system in which the user can select icons that are linked together prior to making a video call. The gallery would be obvious of data being 
Ravi teaches establishing a video call between the first electronic device and a second electronic device of the contact selected by the determining in order to exchange data associated with the software application (see ¶ 0059. A user makes a video call a second user. The established communication link provides exchange of media data during the call. The media data is local on the device which permits the first user to select the media to share. Thus permitting the exchange of data associated with a software application.). 
The combination of Ravi to Kang provides the media content data exchange connection which Kang discloses a gallery application that is selected which provides image data during the video call. Ravi provides media content with a video call thus allowing different content to be presented with the video call. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate data exchange of media content that is from the local device with a video call. The modification provides the user exchanging a selected media from a content application. Kang discloses the application with different content selection. Thus Ravi provides further clarity as exchange of data with media content that can be combined with Kang. Therefore the system executes the content which is sent to the recipient which can be viewed during .  


6.	Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0380239) in view of Ravi et al. (US 2012/0287231) in further view of Gupta et al. (US 2015/0029295).
 Regarding claim 19, Kang teaches a non-transitory computer-readable medium storing a computer program comprising instructions  which , when the program is executed by a computer, cause the computer to carry out a method comprising, at a first electronic device with a touch-sensitive display: displaying a user interface for configuring and initiating a video call on the touch-sensitive display, wherein display the user interface includes simultaneously displaying (see fig. 3B, 5A, 16, 17, ¶ 0025, 0027-0028, 0066-0069, 0073-0074. The touch screen device displays selectable objects that are simultaneously displayed. Fig. 5A provides multiple apps on the screen prior to selecting are present on the screen (3A-3B, 5A, bottom of the device which display call, contact, mail, internet, etc.) which the user can select the call option the user can make a call to a called party upon the user making the selection.):
one or more first selectable user interface, UI, objects representing software applications installed on the electronic device, separate from a video calling application, that provide content for sharing (see fig. 15A-15C, 16, ¶ 0068-0069. The user is able to select on the touch screen different objects to link. The icon or object can be gallery that is linked with a call icon when selected for making a video call.);
(see fig. 5A, 15A-15C, 16, 17,  ¶ 0066-0069, 0073-0074. A user can select a contact icon to be linked with the calling icon. Thus allowing the user to select who they want to call and upon the selection enabling the call icon that is linked to the contact to automatically make the call when selecting a contact name.); and 
a third selectable UI object related to executing the video call (see fig. 15A-15C,16, 17,  ¶ 0066-0069, 0073-0074. The user links the icon objects that would be connected for the user to make the call, thus linking the gallery, contacts and the call icon in order to execute a video call to a contact selected from a contact list. Upon the selection of contact with linking gallery and call icon, the system will initiate the video call to the recipient.);  
determining selection of one of the first selectable UI objects see fig. 15A-15C, 16, ¶ 0068-0069. The user is able to select on the touch screen different objects to link. The icon or object can be gallery that is linked with a call icon when selected for making a video call.);
 determining selection of the second selectable UI objects (see fig. 5A, 15A-15C, 16, 17,  ¶ 0066-0069, 0073-0074. A user can select a contact icon to be linked with the calling icon. Thus allowing the user to select who they want to call and upon the selection enabling the call icon that is linked to the contact to automatically make the call when selecting a contact name.);  
and upon detecting a touch input selecting of the third selectable UI object,  executing the software application selected by the determining (see fig. 15A-15C,16, 17,  ¶ 0066-0069, 0073-0074. The user links the icon objects that would be connected for the user to make the call, thus linking the gallery, contacts and the call icon in order to execute a video call to a contact selected from a contact list. Upon the selection of contact with linking gallery and call icon, the system will initiate the video call to the recipient.);
executing a software application associated with a selection from the first selectable UI objects (see fig. 15A-15C,16, 17,  ¶ 0066-0069, 0073-0074. The user links the icon objects that would be connected for the user to make the call, thus linking the gallery, contacts and the call icon in order to execute a video call to a contact selected from a contact list. The first object selected from the linking group will be executed upon making the call.).
Examiner notes that all icons are linked prior to initiating the call. Thus the system initiates the call with the first icon, contact icon and phone icon being linked and the contact being selected.
Kang discloses the system in which the user can select icons that are linked together prior to making a video call. The gallery would be obvious of data being exchanged with a second party during the call. However to provide clarity of the establishing a video call between the first electronic device and a second electronic device of the contact selected by the determining in order to exchange data associated with the software application, Ravi reference is provided.
Ravi teaches establishing a video call between the first electronic device and a second electronic device of the contact selected by the determining in order to exchange data associated with the software application (see ¶ 0059. A user makes a video call a second user. The established communication link provides exchange of media data during the call. The media data is local on the device which permits the first user to select the media to share. Thus permitting the exchange of data associated with a software application.); wherein establishing the video call includes sending, to the second electronic device, a second data stream including video data captured by a camera of the first electronic device (¶ 0059-0061. The video call is established with data be sent with video call to the second device. The video call includes data being selected by the user to be transmitted with the call to the second device.).
The combination of Ravi to Kang provides the media content data exchange connection which Kang discloses a gallery application that is selected which provides image data during the video call. Ravi provides media content with a video call thus allowing different content to be presented with the video call. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang to incorporate data exchange of media content that is from the local device with a video call. The modification provides the user exchanging a selected media from a content application. Kang discloses the application with different content selection. Thus Ravi provides further clarity as exchange of data with media content that can be combined with Kang. Therefore the system executes the content which is sent to the recipient which can be viewed during the video call.  The user can initiate the video call with the linking application from the user selection which is automatically processed upon the user making the call initiation.  
	Kang and Ravi do not teach information identifying the software application selected by the second touch input.
(see ¶ 0067-0068, 0071-0072. The user of the first device makes a selection as to an application for making a video call. The application includes an identifier which identifies the application selected and is provided to be provided to the second device (receiving).).
  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang and Ravi to incorporate application identification that is transmitted to the second device. The modification provides information of the user selected application that enable the user at the second device to see what application is being used by the first user device for video chat.   


7.	Claims 2, 4, 6, 11, 13, 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0380239) in view of Ravi et al. (US 2012/0287231) in further view of Abbott et al. (US 2016/0021336).
Regarding claim 2, Kang and Ravi do not teach the method according to claim 1, wherein the establishing comprises:  receiving, from the second electronic device, a first data stream comprising: video data captured by a camera of the second electronic device.
Abbott teaches wherein the establishing comprises:  receiving, from the second electronic device, a first data stream comprising: video data captured by a camera of the second electronic device (see fig. 5, ¶ 0056. The first device and the second device are in video communication after the user of the first user establishes a video call connection. The cameras on both devices provide video image data that is streamed from both devices during the video communication session.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang and Ravi to incorporate video call  data exchange of video captured by the devices. The modification provides the first and second user in video communication with each other via the video camera call communication.   


Regarding claim 4, Kang and Ravi do not teach the method according to claim 1, wherein the establishing comprises: sending, to the second electronic device, a second data stream comprising:  video data captured by a camera of the first electronic device and information identifying the software application selected by the second touch input.
Abbott teaches wherein the establishing comprises: sending, to the second electronic device, a second data stream comprising:  video data captured by a camera of the first electronic device and information identifying the software application selected by the second touch input (see fig. 3A-5, ¶ 0040, 0042-0043, 0056. The user makes a contact selection, which opens up a window with the contact information (i.e. number and additional icons). The user makes another selection for video calling by tapping the video icon. Thus the user starts the video calling session by making the selection on the contact information which provides a video calling icon and when the user taps on the video icon the video calling process starts. Upon call connection, the user and a call recipient will have video calling functionality. Both users are able to communicate via the video communication from each other’s phone. The application for video calling permits the users to make the connection using video icon application on each other’s devices. The device identifies the selected icons in which the user taps on and the system will process the selected application for execution.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang and Ravi to incorporate video call  data exchange of video captured by the devices. The modification provides the first and second user in video communication with each other via the video camera call communication.   



Regarding claim 6, Kang and Ravi do not teach the method according to claim 1, wherein the method comprises: displaying video data exchanged through the video call in at least one foreground inset display area that overlaps a background display area displayed on the touch-sensitive display.
Abbott teaches displaying video data exchanged through the video call in at least one foreground inset display area that overlaps a background display area displayed on the touch-sensitive display (see fig. 5 element c, ¶ 0056. The device is in video communication. The device screen displays a received image in the background and a captured image of the user in the foreground. Wherein the presentation screen and the captured screen are overlaid on each other.). Thus being obvious of a PIP display screen. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang and Ravi to incorporate video call  data exchange of video captured by the devices. The modification provides the first and 



Regarding claim 11, Kang and Ravi do not teach the electronic device of claim 10, wherein the one or more programs include instructions for:  receiving, from the second electronic device, a first data stream comprising: video data captured by a camera of the second electronic device.
Abbott teaches wherein the one or more programs include instructions for:  receiving, from the second electronic device, a first data stream comprising: video data captured by a camera of the second electronic device (see fig. 5, ¶ 0056. The first device and the second device are in video communication after the user of the first user establishes a video call connection. The cameras on both devices provide video image data that is streamed from both devices during the video communication session.).  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang and Ravi to incorporate video call  data exchange of video captured by the devices. The modification provides the first and second user in video communication with each other via the video camera call communication.   




 sending, to the second electronic device, a second data stream comprising:  video data captured by a camera of the first electronic device and information identifying the software application selected by the second touch input.
Abbott teaches sending, to the second electronic device, a second data stream comprising:  video data captured by a camera of the first electronic device and information identifying the software application selected by the second touch input (see fig. 3A-5, ¶ 0040, 0042-0043, 0056. The user makes a contact selection, which opens up a window with the contact information (i.e. number and additional icons). The user makes another selection for video calling by tapping the video icon. Thus the user starts the video calling session by making the selection on the contact information which provides a video calling icon and when the user taps on the video icon the video calling process starts. Upon call connection, the user and a call recipient will have video calling functionality. Both users are able to communicate via the video communication from each other’s phone. The application for video calling permits the users to make the connection using video icon application on each other’s devices. The device identifies the selected icons in which the user taps on and the system will process the selected application for execution.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang and Ravi to incorporate video call  data exchange of video captured by the devices. The modification provides the first and second user in video communication with each other via the video camera call communication.   


Regarding claim 15, Kang and Ravi do not teach the electronic device of claim 10, wherein the one or more programs include instructions for: displaying video data exchanged through the video call in at least one foreground inset display area that overlaps a background display area displayed on the touch-sensitive display.
Abbott teaches wherein the one or more programs include instructions for: displaying video data exchanged through the video call in at least one foreground inset display area that overlaps a background display area displayed on the touch-sensitive display (see fig. 5 element c, ¶ 0056. The device is in video communication. The device screen displays a received image in the background and a captured image of the user in the foreground. Wherein the presentation screen and the captured screen are overlaid on each other.). Thus being obvious of a PIP display screen. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang and Ravi to incorporate video call  data exchange of video captured by the devices. The modification provides the first and second user in video communication with each other via the video camera call communication.   






s 3, 12, are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0380239) in view of Ravi et al. (US 2012/0287231) in further view of Astavans et al. (US 2018/0203577).
Regarding claim 3, Kang and Ravi do not teach the method according to claim 1, wherein the establishing comprises: sending, to the second electronic device, a second data stream comprising: a live steam comprising full-screen content of the touch sensitive display.
Astavans teaches wherein the establishing comprises: sending, to the second electronic device, a second data stream comprising: a live steam comprising full-screen content of the touch sensitive display (see fig .1, 4A-4B, 4D, ¶ 0021, 0032, 0034, 0085-0087, 0093. Astavans discloses a primary stream being content dominant being the primary screen display with secondary stream display being the users in the video conference. Thus all participants can be seen as well as the primary content being full screen. The devices can be touch screen which enables the device to receive touch input from a user of the device. Therefore the system presents live content to the all participants in the conference on device which can be touch screen sensitive.). 
The combination of Astavans to Kang and Ravi would provide video calling with content dominate display with secondary screens being overlay of participants on the display screen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang and Ravi to incorporate content to be full screen dominate with the additional of participants on the display. The modification 


Regarding claim 12, Kang and Ravi do not teach the electronic device of claim 10, wherein the one or more programs include instructions for: sending, to the second electronic device, a second data stream comprising: a live steam comprising full-screen content of the touch sensitive display.
Astavans teaches wherein the establishing comprises: sending, to the second electronic device, a second data stream comprising: a live steam comprising full-screen content of the touch sensitive display (see fig .1, 4A-4B, 4D, ¶ 0021, 0032, 0034, 0085-0087, 0093. Astavans discloses a primary stream being content dominant being the primary screen display with secondary stream display being the users in the video conference. Thus all participants can be seen as well as the primary content being full screen. The devices can be touch screen which enables the device to receive touch input from a user of the device. Therefore the system presents live content to the all participants in the conference on device which can be touch screen sensitive.). 
The combination of Astavans to Kang and Ravi would provide video calling with content dominate display with secondary screens being overlay of participants on the display screen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang and Ravi to incorporate content to be full screen dominate with the additional of participants on the display. The modification .  


9.	Claims 5, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0380239) in view of Ravi et al. (US 2012/0287231) in further view of Abbott et al. (US 2016/0021336) in further view of Astavans et al. (US 2018/0203577).
Regarding claim 5, Kang and Ravi do not teach the method according to claim 1, wherein the establishing comprises: sending, to the second electronic device, a second data stream comprising: a live steam comprising full-screen content of the touch-sensitive display and video data captured by a camera of the first electronic device and information identifying the software application selected by the second touch input. 
Abbott teaches sending to the second electronic device, a second data stream comprising: video data captured by a camera of the first electronic device and information identifying the software application selected by the second touch input (see fig. 3A-5, ¶ 0040, 0042-0043, 0056. The user makes a contact selection, which opens up a window with the contact information (i.e. number and additional icons). The user makes another selection for video calling by tapping the video icon. Thus the user starts the video calling session by making the selection on the contact information which provides a video calling icon and when the user taps on the video icon the video calling process starts. Upon call connection, the user and a call recipient will have video calling functionality. Both users are able to communicate via the video communication from each other’s phone. The application for video calling permits the users to make the connection using video icon application on each other’s devices. The device identifies the selected icons in which the user taps on and the system will process the selected application for execution.). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang and Ravi to incorporate video call  data exchange of video captured by the devices. The modification provides the first and second user in video communication with each other via the video camera call communication.   
Kang, Ravi and Abbott do not teach a live steam comprising full-screen content of the touch sensitive display.
Astavans teaches sending, to the second electronic device, a second data stream comprising: a live steam comprising full-screen content of the touch sensitive display (see fig .1, 4A-4B, 4D, ¶ 0021, 0032, 0034, 0085-0087, 0093. Astavans discloses a primary stream being content dominant being the primary screen display with secondary stream display being the users in the video conference. Thus all participants can be seen as well as the primary content being full screen. The devices can be touch screen which enables the device to receive touch input from a user of the device. Therefore the system presents live content to the all participants in the conference on device which can be touch screen sensitive.). 
The combination of Astavans to Kang, Ravi and Abbott would provide video calling with content dominate display with secondary screens being overlay of participants on the display screen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang, Ravi and Abbott to incorporate content to be full screen dominate with the additional of participants on the display. The modification provides the user with a touch screen device to see content being 


Regarding claim 14, Kang and Ravi do not teach the electronic device of claim 10, wherein the one or more programs include instructions for: sending, to the second electronic device, a second data stream comprising: a live steam comprising full-screen content of the touch-sensitive display and video data captured by a camera of the first electronic device and information identifying the software application selected by the second touch input. 
Abbott teaches sending to the second electronic device, a second data stream comprising:  video data captured by a camera of the first electronic device and information identifying the software application selected by the second touch input (see fig. 3A-5, ¶ 0040, 0042-0043, 0056. The user makes a contact selection, which opens up a window with the contact information (i.e. number and additional icons). The user makes another selection for video calling by tapping the video icon. Thus the user starts the video calling session by making the selection on the contact information which provides a video calling icon and when the user taps on the video icon the video calling process starts. Upon call connection, the user and a call recipient will have video calling functionality. Both users are able to communicate via the video communication from each other’s phone. The application for video calling permits the users to make the connection using video icon application on each other’s devices. The device identifies the selected icons in which the user taps on and the system will process the selected application for execution.). 

Kang, Ravi and Abbott do not teach a live steam comprising full-screen content of the touch sensitive display.
Astavans teaches sending, to the second electronic device, a second data stream comprising: a live steam comprising full-screen content of the touch sensitive display (see fig .1, 4A-4B, 4D, ¶ 0021, 0032, 0034, 0085-0087, 0093. Astavans discloses a primary stream being content dominant being the primary screen display with secondary stream display being the users in the video conference. Thus all participants can be seen as well as the primary content being full screen. The devices can be touch screen which enables the device to receive touch input from a user of the device. Therefore the system presents live content to the all participants in the conference on device which can be touch screen sensitive.). 
The combination of Astavans to Kang, Ravi and Abbott would provide video calling with content dominate display with secondary screens being overlay of participants on the display screen.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang, Ravi and Abbott to incorporate content to be full screen dominate with the additional of participants on the display. The modification provides the user with a touch screen device to see content being streamed from a user as well allowing the user to see the other participants at the same time.  

10.	Claims 7, 9, 16, 17 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0380239) in view of Ravi et al. (US 2012/0287231) in further view Abbott et al. (US 2016/0021336) in further view of Huynh et al. (US 2018/0309806).
Regarding claim 7, Kang, Ravi and Abbott do not teach the method according to claim 6, wherein a full-screen presentation of the executed software application is displayed in the background display area.
Huynh teaches wherein a full-screen presentation of the executed software application is displayed in the background display area (see fig, 8C, ¶ 0022, 0028-0029, 004-0050, 0058. Users can share video streaming content. A user can start a video streaming and share with other users that are participating (e.g. virtual group room). The presentation of the selected application is full screen as presented in the background as presented in 8C with participants in the foreground (805).).  
 	The combination of Huynh to Kang, Ravi and Abbott provides an addition of an application which permits a user to share video streaming content to others in a group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang, Ravi and Abbott to incorporate streaming content in full screen in the background with participants in the foreground. The modification provides the user with a touch screen device to see content being streamed from a user as well allowing the user to see the other participants at the same time.  



Huynh teaches wherein the establishing is performed based on a touch input selecting a fourth selectable UI object representing a streaming mode (see fig, 3, 4, 8C, ¶ 0022, 0028-0029, 004-0050, 0058. Users can share video streaming content. A user can start a video streaming and share with other users that are participating (e.g. virtual group room).). 
	The combination of Huynh to Kang, Ravi and Abbott provides an addition of an application which permits a user to share video streaming content to others in a group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang, Ravi and Abbott to incorporate streaming content from a user to others in a group. The modification provides the user with a touch screen device to see content being streamed from a user as well allowing the user to see the other participants at the same time.  

	 
Regarding claim 16, Kang, Ravi and Abbott do not teach the electronic device of claim 15, wherein a full-screen presentation of the executed software application is displayed in the background display area.
Huynh teaches wherein a full-screen presentation of the executed software application is displayed in the background display area (see fig, 8C, ¶ 0022, 0028-0029, 004-0050, 0058. Users can share video streaming content. A user can start a video streaming and share with other users that are participating (e.g. virtual group room). The presentation of the selected application is full screen as presented in the background as presented in 8C with participants in the foreground (805).).  
 	The combination of Huynh to Kang, Ravi and Abbott provides an addition of an application which permits a user to share video streaming content to others in a group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang, Ravi and Abbott to incorporate streaming content in full screen in the background with participants in the foreground. The modification provides the user with a touch screen device to see content being streamed from a user as well allowing the user to see the other participants at the same time.  



Regarding claim 17, Kang, Ravi and Abbott do not teach the electronic device of claim 10, wherein the establishing is performed based on a touch input selecting a fourth selectable UI object representing a streaming mode.
Huynh teaches wherein the establishing is performed based on a touch input selecting a fourth selectable UI object representing a streaming mode (see fig, 3, 4, 8C, ¶ 0022, 0028-0029, 004-0050, 0058. Users can share video streaming content. A user can start a video streaming and share with other users that are participating (e.g. virtual group room).). 
	The combination of Huynh to Kang, Ravi and Abbott provides an addition of an application which permits a user to share video streaming content to others in a group.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Kang, Ravi and Abbott to incorporate .  


11.	Claims 8, 18 are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US 2014/0380239) in view of Ravi et al. (US 2012/0287231).
Regarding claim, 8, Kang teaches the method according to claim 1 wherein the software applications comprises games, media players, web browsers, or any other software applications (see ¶ 0045. The icon selection being a gallery application (media).). 

Regarding claim, 18, Kang teaches the electronic device of claim 10, comprising: a control unit, wherein the control unit comprises said one or more processors and said memory (see fig. 1, ¶ 0025-0027. The device has processor, memory and controller.). 



Conclusion 
12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ASSAD MOHAMMED whose telephone number is (571)270-7253.  The examiner can normally be reached on 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Duc Nguyen can be reached on 571-272-7503.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ASSAD MOHAMMED/Examiner, Art Unit 2651 

/DUC NGUYEN/Supervisory Patent Examiner, Art Unit 2651